DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This application is a Continuation Application of U.S. patent application Ser. No. 16/857,531, filed on Apr. 24, 2020, which is a Continuation Application of U.S. patent application Ser. No. 15/109,573 (now U.S. Pat. No. 10,681,369), filed on Jul. 1, 2016, which claims the benefit under 35 USC 119(a) of PCT Application No. PCT/KR2015/000050, filed on Jan. 5, 2015, which claims the benefit of Korean Patent Application Nos. 10-2014-0000527 filed Jan. 3, 2014, 10-2014-0001531 filed Jan. 6, 2014, and 10-2015-0000578 filed Jan. 5, 2015, in the Korean Intellectual Property Office, and are hereby incorporated by references.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 07/27/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 3 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 3 defines computer readable recording medium encoded with functional descriptive material. However, the specification defines or exemplifies computer readable recording medium as carrier waves. The claims are rejected because the full scope, as properly read in light of specification, includes non-statutory signal-type medium. Any amendments should be with respect to further limiting the claims, not deleting passages from the specification, because attempting to change the scope of the claim by altering the specification may be new matter. 
The rejections above can be overcome by amending the claims by adding the limitation "non-transitory" to the claim. The applicant is directed to guidance provided in the document titled "Subject Matter Eligibility of Computer Readable Media" dated  January 26, 2010 and available on the USPTO public website athttp://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S Patent No. 10,681,369 (Application No. 15/109,573). Although the claims at issue are not identical, they are not patentably distinct from each other because although slightly different words are used within the claim language, however, they cover the same or similar scope and they use the same limitations, using varying terminology, and are also an obvious variants thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S Patent No. 10,986,359 (U.S Application No. 16/857,519). Although the claims at issue are not identical, they are not patentably distinct from each other because although slightly different words are used within the claim language, however, they cover the same or similar scope and they use the same limitations, using varying terminology, and are also an obvious variants thereof.

8.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S Patent No. 11,115,674 (U.S Application No. 16/857,531). Although the claims at issue are not identical, they are not patentably distinct from each other because although slightly different words are used within the claim language, however, they cover the same or similar scope and they use the same limitations, using varying terminology, and are also an obvious variants thereof.

9.	Claims 1-3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S Patent Application No. 17/386,018. Although the claims at issue are not identical, they are not patentably distinct from each other because although slightly different words are used within the claim language, however, they cover the same or similar scope and they use the same limitations, using varying terminology, and are also an obvious variants thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486